DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed 03/05/2021 has been entered. Claims 8 and 19 have been cancelled and claims 1, 5-7, 9-11, 13, 17-18, and 20 remain pending in the application. The applicant’s amendments to the specification and the claims have not overcome the objections previously raised in the office action mailed 12/28/2020. Additionally, the newly added recitations in the independent claims have raised new objections.
Regarding the previously raised claim objections to claim 1, 11, and 13, the applicant argues that the claims have been amended to correct the issues. The examiner respectfully disagrees with this argument. The claims do not appear to have been amended in the amendment filed 03/05/2021 in the way that the applicant asserts.
With respect to the previously applied rejection of claims 1, 11, and 13 under 35 USC 101, the applicant argues that the present application is focused on determining postural balance of the person in terms of balance scores calculated using the measured single limb stance duration and vibration index and therefore the claims are integrated into a practical application in step 2A because in multiple examples of convention techniques similar methods are used such as SLS and monitoring center of pressure, however the applicant remarks that these conventional methods differ from the instant application. The examiner respectfully 
With further respect to the previously applied rejections of claims 1, 11, and 13 under 35 USC 101, the applicant argues that the following represent additional elements:

    PNG
    media_image1.png
    516
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    156
    570
    media_image2.png
    Greyscale

The examiner respectfully disagrees with this assertion. Each of the above portions do not represent additional elements. The underlined portions instead represent abstract idea judicial exceptions. 
With further regards to the previously applied rejection of claims 1, 11, and 13 under 35 USC 101, the applicant argues that the first and the second balance scores are calculated using equations listed in the specification which integrates the claims into a practical application. The examiner respectfully disagrees with this argument. At the very least these equations could represent mathematical equation or formula abstract ideas instead of the mental process type abstract idea which the scores are currently classified as in the rejection below. However, the claims do not necessitate these listed equations.
With further regards to the previously applied rejection of claims 1, 11, and 13 under 35 USC 101, the applicant argues that generating a vibration index based on the vibration jitter and FPUM of the person for each joint aids in addressing the issue of body vibration during SLS. The examiner respectfully disagrees with this argument. Calculating the vibration jitter and FPUM of each joint of the person does not affect how much their body vibrates during single leg stance.
With further regards to the previously applied rejection of claims 1, 11, and 13 under 35 USC 101, the applicant asserts that measuring a vibration jitter and a FPUM of a person using 
With regards to the previously applied rejection under 35 USC 103 of claims 1, 11, and 13, the applicant argues that Chakravarty 1, Chakravarty 2, and Curtiss each fail to disclose anything related to validation of vibration jitter and FPUM using a Bland-Altman plot because Chakravarty 1 only depicts validating SLS using the Bland-Altman plot. The examiner respectfully disagrees with this argument. Section 2.1 of Chakravarty 1 states that the experimental findings were validated manually which implies that vibration jitter and FPUM were validated in addition to SLS duration using Bland-Altman plots and ground truth observations. Section 1 of Chakravarty 1 also states that any balance assessing algorithm needs to be tested on healthy subjects for validation before applying it to patients.
Regarding the previously applied rejection of claims 1, 11, and 13 under 35 USC 103, the applicant argues that Chakravarty 2 and also the Curtiss reference do not directly disclose the limitation directed to the vibration index being computed as an aggregated value of vibration jitter and acceleration of all the joints. The examiner respectfully disagrees with this argument. In particular, as was previously cited, Chakravarty 2 teaches on Page 1 in the Methods paragraph, that the vibration index is computed as an aggregated value of vibration-jitter and acceleration for all of the joints.
Further regarding the previously applied rejection of claims 1, 11, and 13 under 35 USC 103, the applicant argues that Chakravarty 2 fails to disclose that the first and second balance scores jointly indicate the postural balance of the person. The examiner respectfully disagrees with this argument. The updated rejection states that the accurate fall risk estimation of Chakravarty 2 represents the second balance score, and the VI of Chakravarty 2 represents the first balance score. The accurate fall risk estimation is based on the VI in the Chakravarty 2 reference and therefore the first and second balance scores of Chakravarty 2 jointly indicate the postural balance of the person.
Further regarding the previously applied rejection of claims 1, 11, and 13 under 35 USC 103, the applicant argues that Chakravarty 1 and Chakravarty 2 both fail to derive the amended scores and their importance. The examiner respectfully disagrees with this argument. The examiner directs the applicant to the updated rejection below with an updated claim mapping necessitated by the amendment.
In response to applicant's argument that Greene is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the applicant argues that Greene is contextually different than the other applied references. The examiner respectfully disagrees with this argument

Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities:
Claims 1, 11, and 13 recite “the first balance score and the second balance score jointly indicates the postural balance of the person,” (emphasis added) which is improper grammatically and should instead read as “the first balance score and the second balance score jointly indicate the postural balance of the person”.
Claims 1, 11, and 13 recite “wherein the first balance score indicate how long the person can hold the single limb stance” and “wherein the second balance score indicate the vibration in each joint of the person in three dimensional space”. It is believed that these should instead be written as “wherein the first balance score indicates how long the person can hold the single limb stance” and “wherein the second balance score indicates the vibration in each joint of the person in three dimensional space” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 11, and 13 recite:
Obtaining a skeleton data of the person using a 3D motion sensor, wherein the person is performing a single limb stance (SLS) exercise
The above limitation is an additional element which amounts to the insignificant pre-solution activity of data collection from a generally recited 3D motion sensor.
Removing a plurality of noises from the skeleton data.
The above limitation is the mental process of data filtering which is a mathematical calculation. 
Calculating a single limb stance (SLS) duration of the person using the skeleton data of the person; 
The above limitation is the mental process of calculation the single limb stance (SLS) duration of the person based off data.
Computing a velocity profile of each joints of the person
The above limitation is the mental process of calculating a velocity profile based off data.
Validating the calculated SLS duration and the vibration jitter and FPUM using a Bland-Altman plot.
The above limitation is the mental process of creating a Bland-Altman plot using collected data and pen and paper.
Generating a vibration index based on the vibration jitter and FPUM of the person for each of the joints wherein the vibration index is an aggregated score comprising vibration profile of the person for all of the joints
The above limitation is the mental process of calculating a vibration index based off data.
Generating a first balance score and a second balance score of the person using the SLS duration and the vibration index, wherein the first balance score and the second balance score jointly indicate the postural balance of the person, 
The above limitation is the mental process of generating scores based off data.
Measuring a vibration jitter and a force per unit mass (FPUM) of the person using a joint movement profile of the person in 3D space, wherein the joint movement profile is different for each joints of the person, wherein the joint movement profile is obtained from the 3D motion sensor.
The above limitation is the mental process of calculating vibration jitter and FPUM based off data.
Validating the second balance score with a standard clinical score by performing a regression analysis to correlate the second balance score with the standard clinical score.
The above limitation is the mental process of assessing a calculated score by comparing it to a known standard.
Determining postural balance of the person based on the first balance score and the validated second balance score wherein the determined postural balance aids in analyzing fall risk of the person.
The above limitation is the mental process of determining a quantity based off two scores.
The above judicial exceptions are not integrated into a practical application because the additional elements do not amount to significantly more than the judicial exceptions or provide an inventive concept. For example, the additional elements of “a processor,” and “a memory” are generic computers that serve as a tool to perform the respective abstract ideas of the claim which does not serve to integrate the judicial exceptions into a practical application – see MPEP 2106.05(f). The additional element of “a 3D motion sensor” is an example of the insignificant pre-solution activity of data collection – see MPEP 2106.05(g). The additional claim elements also do not serve to present an inventive concept or amount to significantly more for the same reasons (MPEP 2106.05(g) and MPEP 2106.05(f)). Additionally the “3D motion sensor” present further does not serve to cause the claim limitations to amount to significantly more than the judicial exception because it embodies a generic 3D motion sensor for measuring movements of the human anatomy which is well-understood, routine, conventional activity as evidenced by NPL document A Markerless Motion Tracking Approach to Understand Changes in Gait and Balance: A Case Study to Dolatabadi et al. (hereinafter Dolatabadi). In particular, Dolatabadi teaches that a gait laboratory typically uses different tools including 3D motion analysis to evaluate biomechanics of gait (Dolatabadi Page 2 Introduction Section). Dolatabadi additionally teaches that various markerless 3D motion capture sensors such as webcams are a thriving area of research (Dolatabadi Page 2 right-hand column). Finally, Dolatabadi teaches that previous research has focused on measuring gait parameters in a clinical laboratory setting using the Kinect. Therefore, the 3D motion sensor present in the claims does not cause the claims to 
Regarding claims 5-10, and 17-20:
While the limitations presented in these claims are not mental processes by themselves, it simply amounts to further defining the abstract ideas of claims 1 and 13.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claims, claims 1 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty et al. (NPL Quantification of Balance in Single limb Stance using Kinect) herein referred to as Chakravarty 1, in view of Chakravarty et al. (NPL Single leg stance (SLS) and vibration index (VI): New instrumental indices for fall risk estimation in stroke survivors) herein referred to as Chakravarty 2, in further view of US 2013/0035613 A1 to Curtiss, in further view of US 2011/028811 A1 to Greene.
With respect to claim 1, Chakravarty 1 discloses a method, for determining postural balance of a person, the method comprising:
Obtaining a skeleton data of the person using a 3D motion sensor (Chakravarty 1 Abstract, skeleton data from Microsoft Kinect), wherein the person is performing a single limb stance (SLS) exercise (Chakravarty 1 Abstract, SLS duration on the skeleton data)
Removing a plurality of noises from the skeleton data (Chakravarty 1 Page 855 first paragraph at top of right hand column, noisy skeleton data is filtered).
Calculating a single limb stance (SLS) duration of the person using the skeleton data of the person (Chakravarty 1 Abstract, compute single limb stance duration on the skeleton data).
Computing a velocity profile of each joints of the person (Chakravarty 1 Page 856, left hand column paragraph 2 of 2.4 Body Vibration Analysis, velocity profile of each joint is used for its vibration analysis).
Measuring a vibration jitter (Chakravarty 1 Abstract, vibration jitter) and a force per unit mass (FPUM) (Chakravarty 1 Abstract, force per unit mass FPUM) of the person using a joint movement profile of the person in 3D space (Chakravarty 1 Page 856 Equation number 5, calculation of vibration jitter using each segment, and page 856 left hand column paragraph 3, jth skeleton joint; Chakravarty 1 Page 856 right hand column paragraph 6, FPUM calculated using rate of change of velocity for each joint), wherein the joint movement profile is different for each joints of the person (Chakravarty 1 page 856 left hand column paragraph 3, jth skeleton joint; FPUM for each joint calculated using rate of change of velocity for each joint; Chakravarty 1 Page 856 left-hand column second paragraph from the top, frequency response is calculated for all the joints, then in paragraphs 3-5 vibration jitter is calculated for each joint before during and after SLS), wherein the joint movement profile is obtained from the 3D motion sensor (Chakravarty 1 Page 855 left-hand column, The 3-D spatio-temporal information about 20 joints are obtained from Kinect).
Validating the measured SLS duration, and the measured vibration jitter and FPUM using a Bland-Altman plot (Chakravarty 1 Page 857, Fig. 4).
Chakravarty 1 does not directly disclose:
Generating a vibration index based on the vibration jitter and FPUM wherein the vibration index is an aggregated score comprising vibration profile of the person for all of the joints. 
Generating first and second balance scores of the person using the SLS duration and the vibration index, wherein the scores are indicative of the balance of the person.
The method steps are implemented on a processor. 
The first balance score is computed based on the generated vibration index wherein the first balance score indicates how long the person can hold the single limb stance, wherein the second balance score is computed based on the generated vibration index and the SLS duration of the person, and wherein the second balance score indicates the vibration in each joint of the person in three dimensional space and the time duration for which the person stays in the single limb stance.
Validating the first balance score and the second balance score with a standard clinical score by performing a regression analysis to correlate the first balance score and the second balance score with the standard clinical score
And determining postural balance of the person based on the first balance score and the validated second balance score, wherein the determined postural balance aids in analyzing fall risk of the person.
However, Chakravarty 2 teaches:
Generating a vibration index based on the vibration jitter and FPUM of the person for each of the joints (Chakravarty 2 Page 1 Methods paragraph, the overall VI is computed as an aggregated value of vibration-jitter and acceleration [which is equivalent to FPUM] for all the joints), wherein the vibration index is an aggregated score comprising vibration profile of the person for all of the joints (Chakravarty 2 Page 1 Methods paragraph, the vibration index is computed as an aggregated value of vibration-jitter and acceleration for all of the joints).
Generating a first balance score (Chakravarty 2 Page 1 Discussion paragraph, algorithm to generate VI was found to be highly reliable for fall risk estimation in stroke survivors) and a second balance score (Chakravarty 2 Page 1 Research Question paragraph, accurate fall risk estimation [second balance score]) of the person using the SLS duration and the vibration index, wherein the first balance score and second balance score jointly indicates the postural balance of the person (Chakravarty 2 Page 1 Discussion paragraph, clinical indices were found to be highly reliable for fall risk estimation), wherein the first balance score is computed based on the generated (Chakravarty 2 Page 1 Methods, Vibration index and SLS duration are two tests which evaluate balance [Therefore a vibration index score can indicate a poor balance of a user, and a poor balance of a user indicates how long a person can hold the single limb stance]; Chakravarty 2 Page 1 Methods, VI corrective body vibrations, how different body segment behave under disequilibrium [unbalanced, single leg stance] was assessed to estimate the fall risk; Chakravarty 2 Figs. 1a-1b, body vibration analysis for a particular subject during “R-F” denoting single leg stance phase) wherein the second balance score is computed based on the generated vibration index and the SLS duration of the person (Chakravarty 2 Page 1 Research Question paragraph, accurate fall risk estimation [second balance score]; Chakravarty 2 Discussion Paragraph, estimating fall risk using SLS duration and VI), and wherein the second balance score indicates the vibration in each joint of the person in three dimensional space and the time duration for which the person stays in the single limb stance (Chakravarty 2 Discussion Paragraph, estimating fall risk using SLS duration and VI; Chakravarty 2 Page 1 Methods, VI corrective body vibrations, how different body segment behave under disequilibrium [unbalanced, single leg stance] was assessed to estimate the fall risk [fall risk estimation score includes the vibration index and therefore it is indicative of the vibration in each joint of the person during single limb stance]) determining postural balance of the person based on the first balance score and the second balance score (Chakravarty 2 Page 1 Research question paragraph, develop an affordable gait and balance-analysis system), wherein the (Chakravarty 2 Page 1 Research question paragraph, accurate fall risk estimation [accurate fall risk estimation – second balance score and fall risk of the person, is calculated using the VI – first score]).
The prior art teaches a Kinect device that, while not explicitly stated, includes a processor (Chakravarty 2 methods paragraph, Kinect), and that the Kinect is configured to execute the method steps (Chakravarty 2 Methods paragraph, Kinect based user-friendly system capable of evaluating tests; Chakravarty 2 Discussion paragraph, Kinect based balance analysis using the algorithms). For completeness of the rejection, an additional reference below is being used to teach such components.
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the invention of Chakravarty for assessing balance in a user including measuring SLS duration and vibration jitter, with the method of Chakravarty 2 for generating a vibration index aggregate score based on the vibration jitter and FPUM of the person and the method of Chakravarty 2 for analyzing fall risks using VI and SLS scores, for the purpose of utilizing the ability of the vibration index to evaluate balance and improving participation of stroke-survivors in fall-preventing measures and thus reducing mortality and disability (Chakravarty 2 methods, evaluating balance with Vibration Index, Chakravarty 2 Page 1 Discussion paragraph, adoption of such clinical indices will increase will increase participation of stroke-survivors in fall-preventing measures).
The above Chakravarty 1/Chakravarty 2 combination does not directly disclose:
A processor
Validating the first balance score and the second balance score with a standard clinical score by performing a regression analysis to correlate the first balance score and the second balance score with the standard clinical score.
Determining postural balance of the person based on the validated second balance score wherein the determined postural balance aids in analyzing fall risk of the person.
However, Curtiss teaches: 
A processor in communication with the memory configured to perform the steps of the system (Paragraph 0029, CPU which may process measurements).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the above Chakravarty 1/Chakravarty 2 combination with the system for analyzing balance of Curtiss using a processor to compute measurements of vibration and acceleration during SLS exercise, in order to address the need for accessible and cost effective assessments of balance and vestibular function (Curtiss Paragraph 0003 and 0005, need for a cost effective and accessible tool for quantifying balance and vestibular function).
The above Chakravarty 1/Chakravarty 2/Curtiss combination does not directly disclose:
Validating the first balance score and the second balance score with a standard clinical score by performing a regression analysis to correlate the first balance score and the second balance score with the standard clinical score.
Determining postural balance of the person based on the validated second balance score wherein the determined postural balance aids in analyzing fall risk of the person.
Greene teaches a fall risk assessment method (Greene Abstract, generate falls risk assessment) including validating a balance score with a standard clinical score by performing a regression analysis to correlate a balance score with the standard clinical score (Greene Paragraph 0043, gait and balance are assessed using kinematic sensors, and the individuals were also evaluated using the Berg balance scale (BBS), and the timed up and go (TUG) segments; Greene Paragraph 0043 continued, correlations were performed between each parameter and the BBS and manually evaluated TUG time; Greene Paragraph 0045, logistic regression was used to test the predictive properties of each parameter; Greene Paragraph 0047, for comparison purposes logistic regression models were created using the values for each patient from manual TUG and BBS scores). Greene further teaches the method including determining postural balance of the person based on the validated second balance score wherein the determined postural balance aids in analyzing fall risk of the person (Greene Paragraph 0044, the parameters which do not correlate strongly with the clinical scores may contain complementary information about the properties of gait associated with falls which are not captured by BBS and TUG).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Chakravarty 1/Chakravarty 2/Curtiss combination with the method of Greene of correlating a clinical score with calculated scores of balance using regression analysis for the purpose of identifying which (Greene Paragraph 0044, the parameters indicated in the table as having significance only in combination with another effect were found to have a strong association with falls risk but did not show a strong correlation with the berg score and manual TUG, those scores therefore contain complementary information associated with falls that are not captured by BBS and TUG tests).

With respect to claim 11, Chakravarty 1 discloses a system for determining postural balance of a person, the system comprising:
A 3D motion sensor (Chakravarty 1 Abstract, Microsoft Kinect) for obtaining skeleton data (Chakravarty 1 Abstract, skeleton data from Microsoft Kinect) of the person, wherein the person is performing a single limb stance (SLS) exercise (Chakravarty 1 Abstract, SLS duration on the skeleton data).
Filtering for removing a plurality of noises from the skeleton data (Chakravarty 1 Page 855 first paragraph at top of right hand column, noisy skeleton data is filtered).
Calculating a single limb stance (SLS) duration of the person using the skeleton data of the person (Chakravarty 1 Abstract, compute single limb stance duration on the skeleton data).
Computing a velocity profile of each joints of the person (Chakravarty 1 Page 856, left hand column paragraph 2 of 2.4 Body Vibration Analysis, velocity profile of each joint is used for its vibration analysis)
Measuring a vibration jitter (Chakravarty 1 Abstract, vibration jitter) and a force per unit mass (FPUM) (Chakravarty 1 Abstract, force per unit mass FPUM) of the person using a joint movement profile of the person in 3D space (Chakravarty 1 Page 856 Equation number 5, calculation of vibration jitter using each segment, and page 856 left hand column paragraph 3, jth skeleton joint; Chakravarty 1 Page 856 right hand column paragraph 6, FPUM calculated using rate of change of velocity for each joint), wherein the joint movement profile is different for each joints of the person (Chakravarty 1 page 856 left hand column paragraph 3, jth skeleton joint; FPUM for each joint calculated using rate of change of velocity for each joint; Chakravarty 1 Page 856 left-hand column second paragraph from the top, frequency response is calculated for all the joints, then in paragraphs 3-5 vibration jitter is calculated for each joint before during and after SLS), wherein the joint movement profile is obtained from the 3D motion sensor (Chakravarty 1 Page 855 left-hand column, The 3-D spatio-temporal information about 20 joints are obtained from Kinect).
Validating the measured SLS duration, and the measured vibration jitter and FPUM using a Bland-Altman plot (Chakravarty 1 Page 857, Fig. 4).
Chakravarty 1 does not directly disclose:
A memory and a processor.
Generating a vibration index based on the vibration jitter and FPUM wherein the vibration index is an aggregated score comprising vibration profile of the person for all of the joints. 
Generating first and second balance scores of the person using the SLS duration and the vibration index, wherein the scores are indicative of the balance of the person.
The method steps are implemented on a processor. 
The first balance score is computed based on the generated vibration index wherein the first balance score indicates how long the person can hold the single limb stance, wherein the second balance score is computed based on the generated vibration index and the SLS duration of the person, and wherein the second balance score indicates the vibration in each joint of the person in three dimensional space and the time duration for which the person stays in the single limb stance.
Validating the first balance score and the second balance score with a standard clinical score by performing a regression analysis to correlate the first balance score and the second balance score with the standard clinical score
And determining postural balance of the person based on the first balance score and the validated second balance score, wherein the determined postural balance aids in analyzing fall risk of the person.
However, Chakravarty 2 teaches:
Generating a vibration index based on the vibration jitter and FPUM of the person for each of the joints (Chakravarty 2 Page 1 Methods paragraph, the overall VI is computed as an aggregated value of vibration-jitter and acceleration [which is equivalent to FPUM] for all the joints), wherein the vibration index is an aggregated score comprising vibration profile of the person for all of the joints (Chakravarty 2 Page 1 Methods paragraph, the vibration index is computed as an aggregated value of vibration-jitter and acceleration for all of the joints).
Generating a first balance score (Chakravarty 2 Page 1 Discussion paragraph, algorithm to generate VI was found to be highly reliable for fall risk estimation in stroke survivors) and a second balance score (Chakravarty 2 Page 1 Research Question paragraph, accurate fall risk estimation [second balance score]) of the person using the SLS duration and the vibration index, wherein the first balance score and second balance score jointly indicates the postural balance of the person (Chakravarty 2 Page 1 Discussion paragraph, clinical indices were found to be highly reliable for fall risk estimation), wherein the first balance score is computed based on the generated vibration index, wherein the first balance score indicates how long the person can hold the single limb stance (Chakravarty 2 Page 1 Methods, Vibration index and SLS duration are two tests which evaluate balance [Therefore a vibration index score can indicate a poor balance of a user, and a poor balance of a user indicates how long a person can hold the single limb stance]; Chakravarty 2 Page 1 Methods, VI corrective body vibrations, how different body segment behave under disequilibrium [unbalanced, single leg stance] was assessed to estimate the fall risk; Chakravarty 2 Figs. 1a-1b, body vibration analysis for a particular subject during “R-F” denoting single leg stance phase) wherein the second balance score is computed based on the generated vibration index and the SLS duration of the person (Chakravarty 2 Page 1 Research Question paragraph, accurate fall risk estimation [second balance score]; Chakravarty 2 Discussion Paragraph, estimating fall risk using SLS duration and VI), and (Chakravarty 2 Discussion Paragraph, estimating fall risk using SLS duration and VI; Chakravarty 2 Page 1 Methods, VI corrective body vibrations, how different body segment behave under disequilibrium [unbalanced, single leg stance] was assessed to estimate the fall risk [fall risk estimation score includes the vibration index and therefore it is indicative of the vibration in each joint of the person during single limb stance]) determining postural balance of the person based on the first balance score and the second balance score (Chakravarty 2 Page 1 Research question paragraph, develop an affordable gait and balance-analysis system), wherein the determined postural balance aids in analyzing fall risk of the person (Chakravarty 2 Page 1 Research question paragraph, accurate fall risk estimation [accurate fall risk estimation – second balance score and fall risk of the person, is calculated using the VI – first score]).
The prior art teaches a Kinect device that, while not explicitly stated, includes a processor (Chakravarty 2 methods paragraph, Kinect), and that the Kinect is configured to execute the method steps (Chakravarty 2 Methods paragraph, Kinect based user-friendly system capable of evaluating tests; Chakravarty 2 Discussion paragraph, Kinect based balance analysis using the algorithms). For completeness of the rejection, an additional reference below is being used to teach such components.
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the invention of Chakravarty 1 (Chakravarty 2 methods, evaluating balance with Vibration Index, Chakravarty 2 Page 1 Discussion paragraph, adoption of such clinical indices will increase participation of stroke-survivors in fall-preventing measures).
The above Chakravarty 1/Chakravarty 2 combination does not directly disclose:
A memory and a processor.
Validating the first balance score and the second balance score with a standard clinical score by performing a regression analysis to correlate the first balance score and the second balance score with the standard clinical score.
Determining postural balance of the person based on the validated second balance score wherein the determined postural balance aids in analyzing fall risk of the person.
However, Curtiss teaches: 
A memory (Paragraph 0029, volatile or nonvolatile memory). 
A processor in communication with the memory configured to perform the steps of the system (Paragraph 0029, CPU which may process measurements).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the above Chakravarty (Curtiss Paragraph 0003 and 0005, need for a cost effective and accessible tool for quantifying balance and vestibular function).
The above Chakravarty 1/Chakravarty 2/Curtiss combination does not directly disclose:
Validating the first balance score and the second balance score with a standard clinical score by performing a regression analysis to correlate the first balance score and the second balance score with the standard clinical score.
Determining postural balance of the person based on the validated second balance score wherein the determined postural balance aids in analyzing fall risk of the person.
Greene teaches a fall risk assessment method (Greene Abstract, generate falls risk assessment) including validating a balance score with a standard clinical score by performing a regression analysis to correlate a balance score with the standard clinical score (Greene Paragraph 0043, gait and balance are assessed using kinematic sensors, and the individuals were also evaluated using the Berg balance scale (BBS), and the timed up and go (TUG) segments; Greene Paragraph 0043 continued, correlations were performed between each parameter and the BBS and manually evaluated TUG time; Greene Paragraph 0045, logistic regression was used to test the predictive properties of each parameter; Greene Paragraph 0047, for comparison purposes logistic regression models were created using the values for each patient from manual TUG and BBS scores). Greene further teaches the method including (Greene Paragraph 0044, the parameters which do not correlate strongly with the clinical scores may contain complementary information about the properties of gait associated with falls which are not captured by BBS and TUG).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Chakravarty 1/Chakravarty 2/Curtiss combination with the method of Greene of correlating a clinical score with calculated scores of balance using regression analysis for the purpose of identifying which measured parameters provided complementary information to standard clinical scores while not being strongly correlated with the clinical scores themselves (Greene Paragraph 0044, the parameters indicated in the table as having significance only in combination with another effect were found to have a strong association with falls risk but did not show a strong correlation with the berg score and manual TUG, those scores therefore contain complementary information associated with falls that are not captured by BBS and TUG tests).


With respect to claim 13, Chakravarty 1 discloses a system for determining postural balance of a person, the system comprising:
A 3D motion sensor (Chakravarty 1 Abstract, Microsoft Kinect) for obtaining skeleton data (Abstract, skeleton data from Microsoft Kinect) of the person, wherein (Chakravarty 1 Abstract, SLS duration on the skeleton data).
Removing a plurality of noises from the skeleton data using (Chakravarty 1 Page 855 first paragraph at top of right hand column, noisy skeleton data is filtered).
Calculating a single limb stance (SLS) duration of the person using the skeleton data of the person (Chakravarty 1 Abstract, compute single limb stance duration on the skeleton data).
Computing a velocity profile of each joints of the person (Chakravarty 1 Page 856, left hand column paragraph 2 of 2.4 Body Vibration Analysis, velocity profile of each joint is used for its vibration analysis).
Measuring a vibration jitter (Chakravarty 1 Abstract, vibration jitter) and a force per unit mass (FPUM) (Chakravarty 1 Abstract, force per unit mass FPUM) of the person using a joint movement profile of the person in 3D space (Chakravarty 1 Page 856 Equation number 5, calculation of vibration jitter using each segment, and page 856 left hand column paragraph 3, jth skeleton joint; Chakravarty 1 Page 856 right hand column paragraph 6, FPUM calculated using rate of change of velocity for each joint), wherein the joint movement profile is different for each joints of the person (Chakravarty 1 page 856 left hand column paragraph 3, jth skeleton joint; FPUM for each joint calculated using rate of change of velocity for each joint; Chakravarty 1 Page 856 left-hand column second paragraph from the top, frequency response is calculated for all the joints, then in paragraphs 3-5 vibration jitter is calculated for each joint before during and after SLS), wherein the joint movement profile is obtained (Chakravarty 1 Page 855 left-hand column, The 3-D spatio-temporal information about 20 joints are obtained from Kinect).
Validating the measured SLS duration, and the measured vibration jitter and FPUM using a Bland-Altman plot (Chakravarty 1 Page 857, Fig. 4).
Chakravarty 1 does not directly disclose:
A hardware processor.
Generating a vibration index based on the vibration jitter and FPUM wherein the vibration index is an aggregated score comprising vibration profile of the person for all of the joints. 
Generating first and second balance scores of the person using the SLS duration and the vibration index, wherein the scores are indicative of the balance of the person.
The method steps are implemented on a processor. 
The first balance score is computed based on the generated vibration index wherein the first balance score indicates how long the person can hold the single limb stance, wherein the second balance score is computed based on the generated vibration index and the SLS duration of the person, and wherein the second balance score indicates the vibration in each joint of the person in three dimensional space and the time duration for which the person stays in the single limb stance.
Validating the first balance score and the second balance score with a standard clinical score by performing a regression analysis to correlate the first balance score and the second balance score with the standard clinical score
And determining postural balance of the person based on the first balance score and the validated second balance score, wherein the determined postural balance aids in analyzing fall risk of the person.
However, Chakravarty 2 teaches:
Generating a vibration index based on the vibration jitter and FPUM of the person for each of the joints (Chakravarty 2 Page 1 Methods paragraph, the overall VI is computed as an aggregated value of vibration-jitter and acceleration [which is equivalent to FPUM] for all the joints), wherein the vibration index is an aggregated score comprising vibration profile of the person for all of the joints (Chakravarty 2 Page 1 Methods paragraph, the vibration index is computed as an aggregated value of vibration-jitter and acceleration for all of the joints).
Generating a first balance score (Chakravarty 2 Page 1 Discussion paragraph, algorithm to generate VI was found to be highly reliable for fall risk estimation in stroke survivors) and a second balance score (Chakravarty 2 Page 1 Research Question paragraph, accurate fall risk estimation [second balance score]) of the person using the SLS duration and the vibration index, wherein the first balance score and second balance score jointly indicates the postural balance of the person (Chakravarty 2 Page 1 Discussion paragraph, clinical indices were found to be highly reliable for fall risk estimation), wherein the first balance score is computed based on the generated vibration index, wherein the first balance score indicates how long the person can hold the single limb stance (Chakravarty 2 Page 1 Methods, Vibration index and SLS duration are two tests which evaluate balance [Therefore a vibration index score can indicate a poor balance of a user, and a poor balance of a user indicates how long a person can hold the single limb stance]; Chakravarty 2 Page 1 Methods, VI corrective body vibrations, how different body segment behave under disequilibrium [unbalanced, single leg stance] was assessed to estimate the fall risk; Chakravarty 2 Figs. 1a-1b, body vibration analysis for a particular subject during “R-F” denoting single leg stance phase) wherein the second balance score is computed based on the generated vibration index and the SLS duration of the person (Chakravarty 2 Page 1 Research Question paragraph, accurate fall risk estimation [second balance score]; Chakravarty 2 Discussion Paragraph, estimating fall risk using SLS duration and VI), and wherein the second balance score indicates the vibration in each joint of the person in three dimensional space and the time duration for which the person stays in the single limb stance (Chakravarty 2 Discussion Paragraph, estimating fall risk using SLS duration and VI; Chakravarty 2 Page 1 Methods, VI corrective body vibrations, how different body segment behave under disequilibrium [unbalanced, single leg stance] was assessed to estimate the fall risk [fall risk estimation score includes the vibration index and therefore it is indicative of the vibration in each joint of the person during single limb stance]) determining postural balance of the person based on the first balance score and the second balance score (Chakravarty 2 Page 1 Research question paragraph, develop an affordable gait and balance-analysis system), wherein the determined postural balance aids in analyzing fall risk of the person (Chakravarty 2 Page 1 Research question paragraph, accurate fall risk estimation [accurate fall risk estimation – second balance score and fall risk of the person, is calculated using the VI – first score]).
The prior art teaches a Kinect device that, while not explicitly stated, includes a processor (Chakravarty 2 methods paragraph, Kinect), and that the Kinect is configured to execute the method steps (Chakravarty 2 Methods paragraph, Kinect based user-friendly system capable of evaluating tests; Chakravarty 2 Discussion paragraph, Kinect based balance analysis using the algorithms). For completeness of the rejection, an additional reference below is being used to teach such components.
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the invention of Chakravarty 1 for assessing balance in a user including measuring SLS duration and vibration jitter, with the method of Chakravarty 2 for generating a vibration index aggregate score based on the vibration jitter and FPUM of the person and the method of Chakravarty 2 for analyzing fall risks using VI and SLS scores, for the purpose of utilizing the ability of the vibration index to evaluate balance and improving participation of stroke-survivors in fall-preventing measures and thus reducing mortality and disability (Chakravarty 2 methods, evaluating balance with Vibration Index, Chakravarty 2 Page 1 Discussion paragraph, adoption of such clinical indices will increase will increase participation of stroke-survivors in fall-preventing measures).
The above Chakravarty 1/Chakravarty 2 combination does not directly disclose 
A memory and a processor.
Validating the first balance score and the second balance score with a standard clinical score by performing a regression analysis to correlate the first balance score and the second balance score with the standard clinical score.
Determining postural balance of the person based on the validated second balance score wherein the determined postural balance aids in analyzing fall risk of the person.
However, Curtiss teaches: 
A memory (Paragraph 0029, volatile or nonvolatile memory). 
A processor in communication with the memory configured to perform the steps of the system (Paragraph 0029, CPU which may process measurements).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the above Chakravarty 1/Chakravarty 2 combination with the system for analyzing balance of Curtiss using a processor and memory to compute measurements of vibration and acceleration during SLS exercise, in order to address the need for accessible and cost effective assessments of balance and vestibular function (Curtiss Paragraph 0003 and 0005, need for a cost effective and accessible tool for quantifying balance and vestibular function).
The above Chakravarty 1/Chakravarty 2/Curtiss combination does not directly disclose:
Validating the first balance score and the second balance score with a standard clinical score by performing a regression analysis to correlate the first balance score and the second balance score with the standard clinical score.
Determining postural balance of the person based on the validated second balance score wherein the determined postural balance aids in analyzing fall risk of the person.
Greene teaches a fall risk assessment method (Greene Abstract, generate falls risk assessment) including validating a balance score with a standard clinical score by performing a regression analysis to correlate a balance score with the standard clinical score (Greene Paragraph 0043, gait and balance are assessed using kinematic sensors, and the individuals were also evaluated using the Berg balance scale (BBS), and the timed up and go (TUG) segments; Greene Paragraph 0043 continued, correlations were performed between each parameter and the BBS and manually evaluated TUG time; Greene Paragraph 0045, logistic regression was used to test the predictive properties of each parameter; Greene Paragraph 0047, for comparison purposes logistic regression models were created using the values for each patient from manual TUG and BBS scores). Greene further teaches the method including determining postural balance of the person based on the validated second balance score wherein the determined postural balance aids in analyzing fall risk of the person (Greene Paragraph 0044, the parameters which do not correlate strongly with the clinical scores may contain complementary information about the properties of gait associated with falls which are not captured by BBS and TUG).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Chakravarty 1/Chakravarty 2/Curtiss combination with the method of Greene of correlating a clinical score with calculated scores of balance using regression analysis for the purpose of identifying which (Greene Paragraph 0044, the parameters indicated in the table as having significance only in combination with another effect were found to have a strong association with falls risk but did not show a strong correlation with the berg score and manual TUG, those scores therefore contain complementary information associated with falls that are not captured by BBS and TUG tests).

Regarding claim 5, the above Chakravarty 1/Chakravarty 2/Curtiss/Greene combination teaches the method of claim 1 as above, wherein the standard clinical score is at least one of a Berg Balance Scale or a Timed up and go scale (Greene Paragraph 0047, for comparison purposes logistic regression models were created using the values for each patient from manual TUG [timed up and go] and BBS [Berg Balance Scale] scores).
Regarding claims 6 and 17, the above Chakravarty 1/Chakravarty 2/Curtiss/Greene combination teaches the SLS duration of the person is measured using an Eigen vector based curvature analysis (Chakravarty 1 Page 856, Eigen vector based curvature analysis).
Regarding claims 7 and 18, the above Chakravarty 1/Chakravarty 2/Curtiss/Greene combination teaches the method of claim 1 and 13 as above, wherein the plurality of noises are at least one of an electromagnetic interference, IR interference, or a quantization noise (Chakravarty 1 Page 855 right hand column, noise includes IR interference, quantization noise etc.)
Regarding claims 9 and 20, the above Chakravarty 1/Chakravarty 2/Curtiss/Greene combination teaches the method of claims 1 and 13 above, further comprising segmentation of the skeleton data before the SLS, during the SLS exercise and after the SLS exercise (Chakravarty 1 Page 856, right-hand column, before, during, and after SLS).
Regarding claim 10, the above Chakravarty 1/Chakravarty 2/Curtiss/Greene combination discloses the method of claim 1 above, wherein the skeleton data is the measurement of the spatio-temporal variation of twenty joints of the person in the X-Y-Z coordinates (Chakravarty 1, Page 855 left-hand column, spatio-temporal information about 20 joints).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 3791       
                                                                                                                      
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791